Citation Nr: 0713361	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for post-
operative residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a rating higher than 
20 percent for his left wrist disability.  In that same 
decision, however, the RO increased the rating for his left 
median neuropathy from 20 to 40 percent effective April 11, 
2002.  His November 2003 Notice of Disagreement (NOD) and 
April 2004 substantive appeal (VA Form 9) indicated he was 
only contesting the 20 percent rating for his left wrist 
disability.  So that is the only issue before the Board.  See 
38 C.F.R. § 20.200 (2006).

Since the claim must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran's most recent VA compensation examination was in 
June 2002, so nearly five years ago.  During that evaluation, 
he had active range of motion of 30 degrees extension 
(dorsiflexion), 40 degrees of (palmar) flexion, 10 degrees 
of radial deviation, and 20 degrees of ulnar deviation.  And 
any wrist movement, even against a light resistance, caused 
severe pain.  When summarizing the results of that 
evaluation, the examiner indicated it was conducted during a 
period of quiescent symptoms.  He said the symptoms elicited 
from the veteran were compatible with the diagnoses of 
degenerative joint disease (i.e., arthritis) and carpal 
tunnel syndrome of the left wrist - both secondary to the 
fracture of the distal radius, and that, during flare-ups of 
the symptoms which could occur with varying frequency, the 
physical findings of the examination could be 
significantly different.  So quantification of such changes 
would require examination during a flare-up.

That VA examiner's comments are especially important to bear 
in mind because, when determining the severity of a 
musculoskeletal disability such as the one at issue, which is 
at least partly rated on the basis of range of motion, VA 
must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively shown due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The June 2002 VA examiner, admittedly, was unable to 
determine the extent of additional functional impairment the 
veteran has in his left wrist - including probably greater 
limitation of motion, during times when his symptoms (pain, 
etc.) are most prevalent, i.e., during flare-ups and/or 
prolonged use, so there needs to be another examination to 
assist in making this important determination.  See, e.g., 
Ardison v. Brown, 6 Vet. App. 405, 408 (1995) (indicating a 
disorder that has a cyclical manifestation of its symptoms 
preferably should be evaluated during an "active" stage of 
the disease).

Another examination also is needed because the veteran 
indicated in his since submitted November 2003 NOD and April 
2004 VA Form 9 that he continues to receive treatment for his 
left wrist at the VA Medical Center (VAMC) in Syracuse; that 
his doctors have told him he needs additional surgery and in 
the meantime have prescribed a transcutaneous electrical 
nerve stimulation (TENS); that he also is taking more pain 
medication than previously; and that the Social Security 
Administration (SSA) determined he was disabled at least in 
part because of the severity of his left wrist disability.  
He also submitted a copy of the SSA's findings.  In even more 
recent correspondence, received in March 2007, his 
representative also indicated the left wrist condition has 
worsened since the last VA compensation evaluation.

VA's General Counsel has indicated that, when, as here, it is 
asserted the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  This is especially true since, as 
mentioned, the most recent VA compensation examination is 
nearly five years old.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, as also alluded to, records dated in July 2000 
indicate the veteran has received SSA disability benefits, in 
part, due to the problems with his left wrist.  It is 
unclear, however, whether all of the medical records that 
formed the basis of that determination are on file.  If not, 
any additional records need to be obtained for consideration 
in this appeal with VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(2); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  The United States Court of Appeals for 
Veterans Claims has imposed a virtually absolute duty to 
obtain Social Security records.  Woods v. Gober, 14 Vet. App. 
214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

Lastly, the records of the more recent (since October 2003) 
ongoing treatment the veteran has received at the VAMC in 
Syracuse also need to be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records, even if not actually in the claims file, are 
nonetheless in the agency's constructive possession and must 
be obtained if they could be determinative of the claim).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran's left wrist 
disability since October 2003.  And if 
necessary with his authorization, obtain 
these additional records.  This includes, 
but is not limited to, the records of the 
more recent treatment he has received at 
the local VAMC in Syracuse.

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
disability benefits with that agency, 
including the medical records considered 
in making that determination.

3.  Schedule the veteran for another VA 
examination to ascertain the current 
severity of his left wrist disability, 
preferably at a time when his symptoms are 
most prevalent.  Have the designated 
examiner review the claims file, including 
a complete copy of this remand, for the 
veteran's pertinent medical and other 
history, and respond to the following:

a.  Indicate the range of motion in the 
left wrist in all directions 
(extension/dorsiflexion, palmar flexion, 
radial and ulnar deviation).  For 
comparison, normal range of motion in the 
wrist, in all of these directions, is 
listed at 38 C.F.R. § 4.71, Plate I.

b.  Also indicate whether the veteran has 
ankylosis and, if he does, whether it is 
favorable or unfavorable.

c.  As well, indicate whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these factors.  This 
includes instances when these symptoms 
"flare-up" or when the veteran's left 
wrist is used repeatedly over a period of 
time.  And this determination also should 
be portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should describe all findings 
in detail, and discuss the rationale for 
any opinions given.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



